Citation Nr: 0107610	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with arthritis, 
postoperative status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
December 1953, and from January 1958 to April 1974.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran requested a hearing before a member of the Board 
sitting in Chicago.  He accepted a videoconference hearing to 
take place in July 2000.  Because he withdrew his request by 
written correspondence from July 2000 and requested that his 
case be forwarded to the Board, the appeal may proceed even 
though the hearing was not held.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's residuals of a left ankle fracture with 
arthritis include ankylosis due to fusion of the ankle in 
December 1999, with the foot set at a zero degree angle.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no more, 
for residuals of a left ankle fracture with arthritis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010-5003, 5262, 5270, 5271 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran has appealed his evaluation for residuals of a 
left ankle fracture with arthritis, rated as 20 percent 
disabling.  The record contains numerous VA examination 
reports and outpatient treatment records, and the Board is 
satisfied that adequate assistance has been provided pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Although regulations require that a disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for residuals of a 
left ankle fracture in June 1974, and a 20 percent evaluation 
is currently assigned under Code 5271 for limitation of 
motion.  According to 38 C.F.R. § 4.71, Plate II, the normal 
range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion. Code 5271 provides a 20 
percent evaluation for marked limitation of ankle motion.  
There is no higher evaluation available under the schedular 
criteria.  See 38 C.F.R. § 4.71a, Code 5271.

Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 further provides that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
U.S. Court of Appeals for Veterans Claims (Court) noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  See 38 C.F.R. § 4.71, Code 
5010-5003.

The Board will also consider Code 5262, for impairment of the 
tibia and fibula.  A 20 percent evaluation is warranted for 
malunion with slight knee or ankle disability.  A 30 percent 
evaluation is warranted for malunion with marked knee or 
ankle disability, and a 40 percent evaluation is warranted 
for nonunion of, with loose motion, requiring brace.  See 
38 C.F.R. § 4.71a, Code 5262.

Further, under Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  See 38 C.F.R. § 4.71a, Code 5270.

At a VA examination in April 1995, the veteran stood erect, 
but he walked with a limp.  He was unable to stand on his 
left heel, but he could walk on his toes at that time.  The 
left ankle had dorsiflexion to five degrees and plantar 
flexion to 25 degrees.  Inversion was to 20 degrees, and 
eversion was to 15 degrees.  X-rays showed a healed 
triangular fracture with a screw through the posterior lip of 
the tibia, and narrowing of the ankle mortis.  The X-rays 
further revealed hypertrophic changes about the distal tibia, 
fibula, and the talus.  The examiner diagnosed triangle 
malleolar fracture, left ankle, healed, with limitation of 
motion and traumatic arthritis.

A VA examination report of September 1998 reflects that the 
veteran walked slowly and carried a cane for an unstable 
gait.  His left ankle had dorsiflexion to zero degrees and 
plantar flexion to 20 degrees.  Inversion was possible to 20 
degrees, and eversion was to 15 degrees.  X-rays revealed the 
same findings as before, and the examiner made the same 
diagnosis as in April 1995.  An addendum to the report 
reflected that there was no instability, weakness, or 
incoordination other than as noted, and that the veteran's 
physical condition precluded exercising to determine 
fatigability.

A July 1999 examination report further shows that the veteran 
complained of increased pain in his left ankle, with 
exacerbation when walking.  He took Tylenol with Codeine, two 
tablets, every four hours.  Examination revealed that he had 
no dorsiflexion and 15 degrees of plantar flexion.  There was 
much cogwheel rigidity with motion of the left ankle.  He had 
considerable pain with any motion, and there was marked 
spurring and swelling.  Coordination was intact, but he could 
not walk on his heels or toes.  The examiner diagnosed severe 
arthritis in the left ankle with marked limitation of motion 
and pain on use.

The record reflects that the veteran underwent a left ankle 
fusion in December 1999.  The position of the ankle was 
"quite satisfactory," and very solid fixation was achieved.  
The surgeon noted that bone apposition was achieved with the 
foot in a 90-degree angle.

The Board must now decide whether a higher evaluation is 
warranted for the veteran's left ankle disability.  The 
Board, in consideration of Code 5270, has determined that an 
evaluation of 30 percent, and no more, is warranted for the 
residuals of the left ankle fracture.  That Code provides a 
30 percent evaluation for ankylosis of the ankle in 
dorsiflexion between zero and 10 degrees.  The evidence shows 
that the veteran's ankle is ankylosed at a 90-degree angle.  
According to Plate II, a 90-degree angle is the equivalent of 
dorsiflexion at zero degrees for the purposes of the 
applicable Code.  A 30 percent evaluation is therefore 
warranted for the right angle position of the ankle.  A 
higher evaluation is not warranted because the veteran's left 
ankle is not ankylosed in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.

Further, the Board concludes that while a higher evaluation 
is warranted under Code 5270, the other Codes do not provide 
a higher evaluation for the veteran's ankle.  Under Code 
5262, the evidence does not show that there is nonunion of 
the tibia or fibula, with loose motion, requiring brace.  See 
38 C.F.R. § 4.71a, Code 5262.  Although there was impairment 
of the tibia, there is no evidence of nonunion or loose 
motion.  Because of the ankle fusion, there does not seem to 
be any loose motion.  Further, although the veteran takes 
medication and uses a cane to ambulate, the examination 
reports do not show that he wears a brace.  Thus, a higher 
evaluation than 30 percent is not warranted under Code 5262.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the Court's holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the veteran's left 
ankle disability.  In the instant case, however, there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In denying an evaluation in excess of 30 percent for this 
disability, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against a higher evaluation, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 30 
percent, and no more, for residuals of a left ankle fracture 
with arthritis, postoperative status, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

